Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143386                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143386
                                                                    COA: 290336
                                                                    Oakland CC: 2005-203484-FH
  JACOB TRAKHTENBERG,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 19, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the “attorney judgment rule,” as applied in a related case involving
  a claim of legal malpractice made by the defendant against his trial counsel in this
  criminal case, can be applied under a collateral estoppel theory to bar substantive review
  of evidence adduced at a hearing ordered by this Court to determine whether the
  defendant was denied his constitutional right to effective assistance of counsel and, if not,
  (2) whether, in light of the record developed on remand, the defendant is entitled to a new
  trial on the ground that he was denied his constitutional right to effective assistance of
  counsel, and (3) whether the defendant is entitled to a new trial on the basis of newly
  discovered evidence.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           y1130                                                               Clerk